

Exhibit 10.2
FOURTH AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated March 25, 2020, is
entered into by and between ROANOKE GAS COMPANY, a Virginia corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated
March 31, 2016, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1. (a) is hereby amended (a) by deleting "March 31, 2021" as the
last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "March 31, 2022," and (b) by deleting "Thirty Million
Dollars ($30,000,000.00)" as the maximum principal amount available under the
Line of Credit, and by substituting for said amount "Twenty-Eight Million
Dollars ($28,000,000.00)." Any promissory note delivered in connection with this
Amendment shall replace and be deemed the Line of Credit Note defined in and
made pursuant to the Credit Agreement.
    
2.    The effective date of this Amendment shall be the date that all of the
following conditions set forth in this Section have been satisfied, as
determined by Bank and evidenced by Bank’s system of record. Notwithstanding the
occurrence of the effective date of this Amendment, Bank shall not be obligated
to extend credit under this Amendment or any other Loan Document until all
conditions to each extension of credit set forth in the Credit Agreement have
been fulfilled to Bank's satisfaction.


(a)    Approval of Bank Counsel. All legal matters incidental to the
effectiveness of this Amendment shall be satisfactory to Bank's counsel.


(b)    Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed by all parties:


(i)
This Amendment and each promissory note or other instrument or document required
hereby.

(ii)
Such other documents as Bank may require under any other Section of this
Amendment.







--------------------------------------------------------------------------------




(c)    Regulatory and Compliance Requirements. All regulatory and compliance
requirements, standards and processes shall be completed to the satisfaction of
Bank.


3.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


4.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be effective as of the effective date set forth
above.


ROANOKE GAS COMPANY
WELLS FARGO BANK,
 
 
NATIONAL ASSOCIATION
 
 
 
 
By:
/s/ Paul W. Nester
By:
/s/ Matthew S. Churchill
 
PAUL W. NESTER,
 
MATTHEW S. CHURCHILL,
 
PRESIDENT, CHIEF EXECUTIVE OFFICER
 
SENIOR VICE PRESIDENT
 
 
 
 
By:
/s/ Randall P. Burton, II
 
 
 
RANDALL P. BURTON, II,
 
 
 
 CHIEF FINANCIAL OFFICER, TREASURER, SECRETARY
 
 
 
 
 
 





